Title: To John Adams from John Quincy Adams, 29 October 1816
From: Adams, John Quincy
To: Adams, John




My dear Sir
Little Boston Ealing. 29 October 1816


I have acknowledged the receipt of your seven Letters, dated in July, and August, received by Mr Thacher and Mr Bigelow and also of one dated in May, but very lately delivered by Mr Brooks. It is more than time for me to reply to their contents.
I never had much relish for the speculations of the first philosophy. In that respect I resemble your Eels in Vinegar, and your mites in cheese, more than you do. For with proper deference to your opinions, I venture to suggest that this enquiry into the why and the wherefore of all things, is precisely that which constitutes the difference between you transcendendental philosophers, and the eels and the mites—They never enquire why or wherefore? You say trust the Ruler with his skies—And do as you would be done by—I say so too—The first we must be willing or reluctant—As to the last: all the philosophers join in the Chorus—All say, do as you would be done by—But not so do they all do—Whether Frederick recollected where he had passed his first nine months, when he stole Silesia from Maria Theresa, may be questioned; but then, and throughout his life, he never ceased to say do as you would be done by—I have heard it said what when Charles Fox, was a boy, his father gave him a watch—The first thing he did was to take it to pieces to see how it was made.. His father should have said to him—Charles—trust the watchmaker with his watch—It was a foolish curiosity on Charles, and he lost his watch by it, for the watch maker–himself could not put it together again—But if Charles had been one of the mites or eels in human shape, he never would have taken his watch to pieces—As for you, my dear and ever honoured father, though you never like Frederick stole anything from anybody, and although you have been all your life doing as you would be done by, yet your theory and your practice do not always coincide—Your great example does not  strengthen all your Laws—You enquire into the why and the wherefore, as curiously as any man whether pious Christians like Sir Isaac Newton, or reprobate Atheists like Diderot, and the Baron d’Holbach. Now my theory is more like your practice; and my practice more like your theory. I never took much delight, in reasoning high upon
Fixed Fate, Free Will. Foreknowledge absolute—
but I have always thought that they are favorite contemplations of the brightest human intellects, and independent of Revelation, it is only by such researches that the mind of man can arrive at the idea of a God—All reasoning upon such Subjects leads to that; and that is the foundation of all morality—For the present, my principled enquries are not after the inside but the existence  of Heaven—I have, got Bodes Uranographia,and with the help of it, am taking lessons every Star light night, of physical astronomy, with George, and an amiable young Lady of eighteen who is here on a visit, to my wife—I think you was the primary cause of all this—Some five or six years ago Mr Vander Kemp gave you a hint that Turgot a famous later compliment to Dr. Franklin, was Stolen from the Astronomies of Manelius upon which you wrote to me, making some enquires about the Book—The consequence was that I procured and read it, and was much diverted with it. But although it was rather a Book of Astrology, than of Astronomy, Still it contained such an account of the principal antient Constellations, that I was ashamed to find I could not understand much of it for want of knowing the Constellations as they appear in the Heavens. I therefore borrowed Bodes Charts, and with an Opera Glass for my only Telescope, made my acquaintance with all the Constellations, which the few Clear wintry Nights and mornings of St. Petersburg would discover—After leaving Russia, my attention was too much absorbed, by the affairs of the Earth to be wandering over the firmament, but since I have resided here, I have sent to Berlin for a set of Bodes Charts, and which the benefit of their introduction take occasionally tickets again for the concerts of the Spheres—The mystical Seal upon this Letter is one of the fruits of my profound studies into the Necromancy of Mailius, and the motto is Born from whom I have as good a right to borrow, as Mr Turgot, though in the practice of doing as I would be done by, I think proper to acknowledge the debt.
Your advice to me with regard to my children must in all cases have the greatest weight. That of returning them soon to complete their Education in our native Country accords entirely with my own Sentiments and intentions—I hope George will be prepared here, to enter one or two years in advance at Harvard. He is making his principal proficiency in the Latin and Greek Languages, and I hope will become a Scholar—He has a fault which always attended his father—That of being most slow in learning precisely those things for which he has the assistance of a teacher—As to the performance of Terence’s Plays, I have formed a much higher opinion of the usefulness of that exercise than I entertained before I had witnessed its effects—It’s great advantage is in familiarizing the language, and forming a habit of speaking naturally in public. It compels all the performers to understand the whole Play, gives them the correctest idea, now attainable of the colloquial language of Rome; and the manners and Plots of those Comedies, are so remote from every thing they witness around them, that I think there is not much to be apprehended of an unfavourable influence of them upon their Morals. The Spur to emulation is sharper than in the performance of tasked Studies—The part in a Play is not a task, but a reward. Not a burden, but a prize. The voluntary Student applies to it with double ardour, and the idler buckles to it from the dread of shame. Then the language is elegant, the taste pure simplicity, and the Sentiment though as you have observed to the children, rather scanty, generally correct, often ingenious, occasionally profound, and in some instances sublime—You have indeed skimmed the cream of Terrence and sent it to my boys—I trust they will preserve it and that it will aid them in drawing all the solid benefit from the amanuensis of Selius and Scipio, which he can afford to their future lives.
Mr Thacher is gone, by the advice of the physicians whom he consulted here, to the Cape of Good Hope. They flatter him with Hope, which I wish may prove well founded; I saw him only once and for a short half hour; and regretted much that I could enjoy more of his Society. Mr Bigelow is gone or going to Edinburgh
Since beginning this Letter, I have received yours of 26. August and 5. September, and am highly gratified by your and my Mother’s Account of your social party at Judge Otis’s—Among the lights and shades of that worthy Senator’s character, there is none which shews him in brighter colours than his hospitality. In the course of nearly thirty years that I have known him, and throughout the range of experience that I have had in that time, it has not fallen to my lot to meet a man more skilled in the useful art of entertaining his friends than Otis; and among the many admirable talents that he possesses, there is none that I should have been more frequently, and more strongly prompted to Envy; if the natural turn of my disposition had been envious—Of those qualities Otis has many—His Person, while in Youth, his graceful Deportment, his sportive wit, his quick intelligence, his eloquent fluency, always made a strong impression upon my Mind; while his warm domestic Affections, his active Friendship, and his Generosity always commanded my esteem—This tribute is due from me to him, after the remarks which I made to you in a former Letter upon some of his less estimable characteristics—I think his Politics have never been founded upon steady principle—I believe he has countenanced and supported measures of the most fatal import, which his conscience did not approve, from the want of mental energy; and I know that from a very early date he has personally been afflicted with the feelings of a rival towards me. A vague and general feeling of rivalry; for I never stood in the way of his wishes for any particular Object.—It was so with poor Bayard, in a much greater degree, and with less reason—Mrs Otis is and always has been a charming woman; and I am very glad you have seen them both in the place where all others they appear to the greatest advantage—their own house.
The Peace of Europe is, and will continue for the present to be undisturbed—There is in this Country, some distress, considerable discontent, much grumbling, efforts to stir up the People to petition for a reform of Parliament; but hitherto with very little success—Occasionally a riot among the workmen, which is immediately suppressed. The revenue still yields abundantly. Parliament will not meet before February.
Faithfully yours

A.




